DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 does not end with a period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,939,085 B2 in view of Li et al., (U.S. Pub. No. 2019/0124313 A1; herein referenced as Li’13). See below for claim analysis of at least claim 1. 
As per claim 1, Li teaches an apparatus comprising (a three dimensional apparatus comprising:; claim 1); a micro lens array (a micro lens array; claim 1); at least one processor to (at least one processor to:; claim 1): determine a first position of a first pupil (an eye tracker to provide eye location information; claim1 and “wherein the eye tracker is a pupil tracker to track one or more pupils; and the eye location information includes pupil location; claim 6), determine a second position of a second pupil of the viewer (claim 1 and claim 6); render, for presentation on a display, at least one of a color plus depth image or a light field image based on the first position of the first pupil and the second position of the second pupil ( at least one of render or capture at least one of a color plus depth image or a light field image, convert the at least one of color plus depth image or light field image to a display image based on the eye location information, the display image to be provided to a display; claim 1). Li does not explicitly disclose align a first eye box with the first position of the first pupil; align a second eye box 
However, Li’13 teaches align a first eye box with the first position of the first pupil ([0028], [0044] [0051] and fig 7); align a second eye box with second position of the second pupil ([0028]. [0044], [0051] and fig. 7); and cause backlight to be steered through the micro lens array and alternatingly through the first eye box and the second eye box ([0024] and fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li’13 with Li for the benefit of improving image quality.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hinnen et al., (U.S. Pub. No. 2015/0049176 A1).
As per claim 1, Hinnen teaches an apparatus (title) comprising: a micro lens array ([0074]; fig. 1 el. 164); and at least one processor (processor, fig. 1 el. 120; abstract): determine a first position of a first pupil (abstract, [0081], [0082], [0103]); determine a second position of a second pupil (abstract, 
As per claim 2, Hinnen does not explicitly disclose wherein the at least one processor is to determine a first size of the first eye box based on a focal length of the micro lens array, a lens pitch of the micro lens array, and a pixel pitch of the display.
However, the examiner takes official notice that providing the limitation as highlighted above is notoriously well known and expected in the art and would have obvious to incorporate in Hinnen in order to allow the user to adequately view and realize the image displayed on the display.
As per claim 3, Hinnen teaches everything as claimed above, see claim 1. In addition, Hinnen teaches wherein the processor is to convert at least one of the color plus depth image or the light field image to a stereo integral image to be provided to the display ([0072]). 
As per claim 4, Hinnen teaches everything as claimed above, see claim 1. In addition, Hinnen teaches wherein the processor is to steer the backlight alternatingly between the first eye box and the second eye box at a refresh rate that is higher than a human perceivable rate ([0091-0092] and fig. 4). 
As per claim 5, Hinnen teaches the display to present the backlight and the at least one of the color plus depth image or the light field image ([0091-0092], [0103]). 
As per claim 10, Hinnen teaches wherein the viewer is a first viewer (fig. 2 el. 210 , [0084]), the at least one processor to: determine a third position of a first pupil of a second viewer (fig. 2 el. 220, [0009], [0024], [0029], [0032]); determine a fourth position of a second pupil of the second viewer (fig. 
As per claim 11, which is the corresponding non-transitory machine readable storage device with the limitations of the apparatus as recited as in claim 1; thus the rejection and analysis made for claim 1 also applies here. 
As per claim 12, which is the corresponding non-transitory machine readable storage device with the limitations of the apparatus as recited as in claim 12; thus the rejection and analysis made for claim 12 also applies here. 
As per claim 13, which is the corresponding non-transitory machine readable storage device with the limitations of the apparatus as recited as in claim 3; thus the rejection and analysis made for claim 3 also applies here. 
As per claim 14, which is the corresponding non-transitory machine readable storage device with the limitations of the apparatus as recited as in claim 4; thus the rejection and analysis made for claim 4 also applies here. 
As per claim 15, which is the corresponding non-transitory machine readable storage device with the limitations of the apparatus as recited as in claim 5; thus the rejection and analysis made for claim 5 also applies here. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinnen et al., (U.S. Pub. No. 2015/0049176 A1) in view of Iwane et al., (U.S. Pub. No. 2014/0168395).
As per claim 6, Hinnen does not explicitly disclose wherein a distance between the display and the micro lens array is set to a focal length of the micro lens array.
However, Iwane teaches wherein the distance between the display and the micro lens array is set to a focal length the of micro lens array ([0039] and fig. 3). 

As per claim 16, which is the corresponding non-transitory machine readable storage device with the limitations of the apparatus as recited as in claim 6; thus the rejection and analysis made for claim 6 also applies here. 

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinnen et al. (U.S. Pub. No. 2015/0049176 A1) and in view of Powell et al., (U.S. Patent No. 7,589,900 B1).
As per claim 7, Hinnen does not explicitly disclose wherein the first eye box has a non-square shape, and the second eye box has a non-square shape.
However, Powell teaches wherein the first eye box has a non-square shape and the second eye box has a non-square shape (abstract, fig. 2 el. 126; fig. 3A-B el. 126; col. 6 lines 43-47). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Powell with Hinnen for the benefit of providing improved image quality.
As per claim 8, Hinnen (modified by Powell) as a whole teaches everything as claimed above, see claim 7. Hinnen does not explicitly disclose wherein the first eye box shape and the second eye box shape are the same shape, and the same shape can be tiled across the display.
However, Powell teaches wherein the first eye box shape and the second eye box shape re the same shape (abstract, fig. 2 el. 126; fig. 3A-B el. 126; col. 6 lines 43-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Powell with Hinnen for the benefit of providing improved image quality. 
claim 17, which is the corresponding non-transitory machine readable storage device with the limitations of the apparatus as recited as in claim 7; thus the rejection and analysis made for claim 7 also applies here. 
As per claim 18, which is the corresponding non-transitory machine readable storage device with the limitations of the apparatus as recited as in claim 8; thus the rejection and analysis made for claim 8 also applies here. 
Allowable Subject Matter
Claim 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ratcliff et al., (U.S. Pub. No. 2018/0091800 A1); Hybrid Stereo Rendering for Depth Extension in Dynamic Light Field Displays.
Park et al., (U.S. Pub. No. 2017/0041596 A1): Method and Apparatus of Light Field Rending For Plurality of Users.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486